DETAILED ACTION
Specification
The amendment to the title is acceptable (p. 2 of Applicants’ reply filed on January 31, 2021).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on January 31, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) an objection to a claim, and
		(ii) the previous 35 U.S.C. 112, second paragraph rejections,
which are hereby withdrawn by the Examiner.  
	This application is now in condition for allowance.

Applicants’ asserts that KATO does not disclose all of the limitations of Claim 1, more particularly, that KATO does not teach the projections limitations in the last three lines of the claim.  The Examiner respectfully disagrees with Applicants’ assertion.  With the way the Examiner interpreted KATO the flange D is structured to extend to Line L as shown in the Examiner’s Magnified ANNOTATED Fig. 2 of KATO at Joint Portion A (p. 7 of the Final Rejection having notification date of December 11, 2020.  Because of this interpretation KATO teaches the limitation of a projection (I, Examiner’s Magnified ANNOTATED Fig. 2 of KATO at Joint Portion A) projecting from an inner circumferential surface (J, Examiner’s Magnified ANNOTATED Fig. 2 of KATO at A, surface J has a 
	A phone call was placed to Applicants regarding an Examiner’s Amendment to Claim 1 on February 12, 2021 and described in the Examiner’s Amendment section below.  With the further agreed to amendment, KATO’s projection (I, Examiner’s Magnified ANNOTATED Fig. 2 of KATO at Joint Portion A) does not contain the inner surface of the projection that connects to a radially extending surface of the projection disposed at the second tubular end of the tubular portion because no surface of projection I resides at the second tubular end (D, Examiner’s Magnified ANNOTATED Fig. 2 of KATO at Joint Portion A) of the tubular portion.   

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicants’ representative R. Eugene Varndell, Jr. (Reg. No. #29,728) in a phone interview conducted on February 19, 2021. 
Applicants have further agreed to amend the claims as follows:     

--  1. (Currently Amended) A scroll compressor comprising:
			a compression mechanism unit including a fixed scroll and an orbiting scroll; 
			a crank shaft configured to cause the orbiting scroll to orbit about the fixed scroll; 
			a slider provided between the orbiting scroll and the crank shaft and including a tubular portion having an outer circumferential surface and a flange portion projecting from the outer circumferential surface of the tubular portion between a first [[a second [[
			a balance weight fitted to the slider and including 
				a ring-like portion having an inner surface facing an outer circumferential surface of the flange portion, 
				a weight portion having an inner surface facing the outer circumferential surface of the tubular portion between the first [[
				a projection projecting from an inner circumferential surface of the ring-like portion and having an inner surface facing the outer circumferential surface of the tubular portion between the second [[, and the inner surface of the projection extending to the second tubular end. --

--  2. (Currently Amended) The scroll compressor of claim 1, wherein a surface of the flange portion facing towards a side of the slider having the second [[first [[



		a compression mechanism unit including a fixed scroll and an orbiting scroll; 
		a crank shaft configured to cause the orbiting scroll to orbit about the fixed scroll; 
		a slider provided between the orbiting scroll and the crank shaft and including a tubular portion having an outer circumferential surface and a flange portion projecting from the outer circumferential surface of the tubular portion between a first [[a second [[
		a balance weight fitted to the slider and including 
			a ring-like portion having an inner surface facing an outer circumferential surface of the flange portion,
			a weight portion having an inner surface facing the outer circumferential surface of the tubular portion between the first [[
			a projection projecting from an inner circumferential surface of the ring-like portion and having an inner surface facing the outer circumferential surface of the tubular portion between the second [[
		the outer surface of the tubular portion between the second [[
		a gap is provided between the outer surface of the flange portion and a portion of the inner surface of the ring-like portion.  --  



		the tubular portion of the slider includes a first tubular portion and a second tubular portion, the first tubular portion including the first [[second [[
		and the flange portion is formed on the second tubular portion.  – 

--  10. (Currently Amended) A scroll compressor comprising: 
		a compression mechanism unit including a fixed scroll and an orbiting scroll; 
		a crank shaft configured to cause the orbiting scroll to orbit about the fixed scroll; 
		a slider provided between the orbiting scroll and the crank shaft and including a tubular portion having an outer circumferential surface and a flange portion projecting from the outer circumferential surface of the tubular portion between a first [[a second [[
		a balance weight fitted to the slider and including 
			a ring-like portion having an inner surface facing an outer circumferential surface of the flange portion, 
			a weight portion having an inner surface facing the outer circumferential surface of the tubular portion between the first [[
		a projection projecting from an inner circumferential surface of the ring-like portion and having an inner surface facing the outer circumferential surface of the tubular portion between the second [[
		the inner surface of the projection and an outer surface of the tubular portion between the second [[


Allowable Subject Matter
Claims 1-10 are pending and allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAUL THIEDE/
Examiner, Art Unit 3746	
Friday February 12, 2021
/Mary Davis/Primary Examiner, Art Unit 3746